Citation Nr: 0019317	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant is a veteran for purposes of 
entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from March 
1981 to May 1981, and served in the Wisconsin Army National 
Guard (ARNG) from January 1987 to January 1988.  In addition, 
the appellant previously served in the Wisconsin ARNG for a 
period of six years.  

This matter arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim for 
service connection for a low back disorder.  The appellant 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that, in his 
substantive appeal, on a VA Form 9 dated in March 1998, the 
appellant requested a personal hearing before a Member of the 
Board in Washington, D.C.  Pursuant to his request, a hearing 
was scheduled for June 1999, but the appellant failed to 
appear at the appointed time and without explanation.  
Shortly thereafter, it was noted that there was some question 
as to whether the appellant had representation in connection 
with his appeal.  By letter of May 2000, VA requested that 
the appellant clarify whether he had representation and 
requested that he indicate whether he still desired to appear 
at a personal hearing before the Board.  However, the 
appellant failed to respond within the prescribed 30-day time 
period.  Accordingly, the Board will proceed with its review 
of the appellant's case at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The appellant's service consists of an initial period of 
active duty for training from March 1981 to May 1981, ARNG 
service from January 1987 to January 1988, and an unverified 
six-year period of ARNG service prior to January 1987.  

3.  The appellant has been diagnosed as having a lumbosacral 
strain or sprain.  

4.  There is no competent medical evidence of record to 
demonstrate that any currently diagnosed low back disorder 
was incurred in or permanently worsened by any incident of 
the appellant's ARNG service.  

5.  The competent medical evidence of record demonstrates 
that the veteran first incurred a low back injury on December 
5, 1996 during private employment. 


CONCLUSION OF LAW

As the preponderance of the evidence is against the claim for 
service connection for a low back disorder, diagnosed as a 
lumbosacral strain, "veteran" status has not been 
established for the claimed period of active duty for 
training or inactive duty for training in 1983 or 1984.  38 
U.S.C.A. §§ 101(2), (22), (23), (24), 1131 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.6, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged  or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1.  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  

In order to establish basic eligibility for veterans benefits 
based upon active duty for training, the appellant first has 
to establish by a preponderance of the evidence that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  In order to establish basic eligibility 
for veterans benefits based upon inactive duty for training, 
the appellant first has to establish by a preponderance of 
the evidence that he was disabled from an injury incurred or 
aggravated in the line of duty.  See D'Amico v. West, No. 99-
7110 (Fed. Cir. April 7, 2000); Laruan v. West, 11 Vet. App. 
80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995). 

The appellant filed a claim for service connection for a low 
back disorder in January 1997.  He claims that, while on a 
period of active duty or active duty for training with his 
ARNG Unit, he fell backwards into a foxhole in full gear and 
injured his low back.  He maintains that his sergeant 
transported him to a field medic station for treatment, and 
that, thereafter, he continued to experience low back 
problems.  In a March 1997 statement, the appellant wrote 
that he injured his back during summer camp in Michigan 
Bivouac Training when he was digging in a foxhole and slipped 
backwards on his back, and was placed on light duty.  In a 
statement dated in January 1998, the appellant wrote that his 
back injury occurred on August 16, 1984, then changed the 
"4" to a "3" by overwriting to indicate that the back 
injury occurred on August 16, 1983.  On a VA Form 9 received 
in March 1998, the appellant wrote that the back injury 
occurred on August 16, 1983 while on "active duty."  

The appellant's only military service consists of initial 
active duty for training from March to May 1981 (the only 
period for which he has established "veteran" status, due 
to service-connected left thumb disability), and periods of 
active duty for training or inactive duty for training with 
the ARNG thereafter until at least January 1988.  The Board 
notes that, despite efforts to obtain service personnel 
record, such efforts have only been partially successful.  In 
this case, alternative forms of records were sought through 
the appellant, the former Reserve unit, and the National 
Personnel Records Center.  Queries to the National Guard 
Adjutant General and to the National Personnel Records Center 
have been unproductive.  In responses dated in March and June 
1997, the National Guard Adjutant General and the National 
Personnel Records Center indicated that there was no record 
of any active duty during the summer of 1984 or at any other 
time during that year.  

The appellant's available service medical records are 
negative for any indication of a low or other back injury 
during initial active duty training from March to May 1981, 
any active duty for training period, or any inactive duty for 
training (ARNG drill weekends), even though there are other 
entries of record dated in 1982 and 1984 reflecting treatment 
for unrelated conditions.  The service medical records fail 
to disclose that any line of duty investigation or 
determination was ever conducted or made. 

Contemporaneous clinical treatment records dating from 
December 1996 through April 1997 show that the appellant was 
seen for a low back injury, diagnosed as a lumbosacral strain 
or sprain.  However, rather than suggesting that the 
appellant's low back problems were incurred as a result of 
ARNG training, these records show that he had fallen and had 
injured his back in December 1996 while cleaning windows at a 
McDonalds fast-food restaurant.  The records do not contain 
any mention of an ARNG-incurred low back injury.  However, of 
some interest is a treatment note dated in January 1997, and 
signed by M.M., M.D. stating, in pertinent part, that, 
following his accident at McDonalds, the appellant had seen a 
counselor at the Veteran's Center who "encouraged him not to 
return to work until this whole worker's comp. mess has been 
settled!"  Dr. M.M. observed that the appellant "does not 
have a good grasp of the worker's comp. system and neither 
does his veteran's counselor."  

In support of his claim, the appellant submitted an affidavit 
dated in March 1997 from Command Sergeant Major (CSM) T.R.  
CSM T.R. stated that he recalled that the appellant hurt his 
back while serving in "B" Company of the First Battalion of 
the 125th Infantry in Saginaw, Michigan.  CSM T.R. stated 
that the appellant was under his command at that time, and 
that he recalled transporting the appellant to the aid 
station for treatment by medics.  CSM T.R. offered that, when 
the incident occurred, the appellant was on a "paid 
status," but he was otherwise unable to recall the date on 
which the injury occurred.  

After evaluating the objective medical evidence, in addition 
to statements made in support of the claim by the appellant 
and CSM T.R. as discussed above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
appellant's low back disorder was either incurred in or 
permanently aggravated by any period of active duty training 
or during any other incident of (inactive duty) ARNG 
training.  With regard to the claimed back injury at some 
time during some type of service, neither the appellant nor 
CSM T.R. was able to recall when this injury occurred.  The 
appellant has reported at least two different dates the 
alleged back injury is to have occurred, and has reported 
first only a general time period (summer of 1984) and then 
more specific time periods (August 16, 1983 and August 16, 
1984).  The Board does not find the appellant's inconsistent 
reporting of dates of alleged occurrence of back injury, nor 
the inability to recall a date of CSM T.R., as having more 
than minimal probative value regarding the occurrence of a 
back injury during active duty or inactive duty for training. 

Moreover, the date of occurrence of appellant's recently 
reported incident, entered over 13 years after the alleged 
injury (or, 14 years, as the veteran alternately reported), 
and stated pursuant to VA compensation and not for treatment 
purposes (as was the history of injury at McDonalds on 
December 5, 1996) is uncorroborated by the service medical 
records or other lay testimony.  There is no record of the 
incident in the appellant's service medical records and no 
record that a line of duty investigation was ever conducted 
regarding a back injury.  

Further, none of the contemporaneous clinical treatment 
records contain any indication that the appellant's low back 
disorder, diagnosed as a lumbosacral strain or sprain, had 
been incurred during any period of active duty for training 
or inactive duty for training.  Rather, those records show 
that the appellant injured his back in December 1996 while 
cleaning windows at McDonalds.  The Board recognizes that the 
appellant sustained a lumbosacral strain or sprain while 
working at McDonalds in December 1996.  However, in the 
absence of any medical evidence to show that he currently has 
a back disorder that was incurred in either active duty for 
training or inactive duty for training service, the Board 
finds that the preponderance of the evidence is against a 
finding that the appellant is a "veteran" within the 
meaning of the applicable law for the time period of 1983 or 
1984 when the back injury is alleged to have occurred.  For 
these reasons, the Board must find that the preponderance of 
the evidence is against the claim for service connection for 
a low back disorder, so that "veteran" status has not been 
established for the claimed period of active duty for 
training or inactive duty for training in 1983 or 1984.  38 
U.S.C.A. §§ 101(2), (22), (23), (24), 1131; 38 C.F.R. 
§§ 3.1(d), 3.6, 3.303.


ORDER

Recognition of the appellant's veteran status not having been 
established, service connection for a low back disorder is 
denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

